Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Amendment to specification filed on 08/31/2022 has been reviewed and entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites the limitation of “a opened position" in lines 11-12.  The article “…a…” is incorrect.
For purpose of compact prosecution, “a opened position” will be treated as if it were “an opened position.”
Appropriate correction is required.
Allowable Subject Matter
Claims 5 and 12 -17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein controllably displaying the non-touch sensitive display elements includes a controller selectively energizing a lighting element proximate to the non-touch sensitive display elements, wherein the selectively energizing of the lighting element enables the non-touch sensitive display elements to be visible through the second portion”, as recited in claim 5.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein controllably displaying the non-touch sensitive display elements is based on information received by the controller from at least one ofSerial No.17/126,288Examiner: Bitew A. Dinke Filed:December 18, 2020Group Art Unit: 2896 Page 5 of 12 a temperature sensor, a moisture sensor, a weight sensor, a chemical sensor, a position sensor, or a motor torque sensor”, as recited in claim 12.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein controllably displaying comprises a controller selectively operating the non-touch sensitive display elements in one of a sleep mode and an awake mode”, as recited in claim 13.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the non-touch sensitive display elements include dynamic lighted elements and wherein the controllably displaying comprises selectively dimming the dynamic lighted elements”, as recited in claim 16.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the non-touch sensitive display elements include dynamic lighted elements and wherein the controllably displaying comprises synchronizing the dynamic lighted elements to a cycle of operation”, as recited in claim 17.	
Claims 1-20 are allowed if the Double patenting rejection mailed on 06/01/2022 overcomes. Note: the instant application claims 7 and 8 anticipated by patented claim 3. The instant application claim 9 is anticipated by patented claim 6. The instant application claim 10 is anticipated by patented claim 7. The instant application claim 11 is anticipated by patented claim 8.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the electrically conductive layer is not in register with corresponding non-touch sensitive display elements when the closure element is in an opened position, the human-machine interface adapted to receive a user input on the touch-sensitive area indicative of a selection of the non-touch sensitive display elements and implement a treating cycle based thereon, and wherein the controllably displaying comprises selectively displaying the non-touch sensitive display elements” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-17 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the electrically conductive layer is not in register and unaligned with corresponding non-touch sensitive display elements when the closure element is in a opened position; 
receiving a user input on the touch-sensitive area indicative of a selection of the non-touch sensitive display elements; 
providing the user input from the touch-sensitive area to a controller; and 
implementing a treating cycle based on the provided user input” as recited in independent claim 18, in all of the claims which is not found in the prior art references.
Claims 19-20 are allowed for the same reasons as claim 18, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896